Amended and Restated GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is made as of
September 16, 2011 by and between OptimizeRx Corporation, a Michigan corporation
(“Guarantor”), and Vicis Capital Master Fund (“Vicis”), a sub-trust of Vicis
Capital Series Master Trust, a unit trust organized and existing under the laws
of the Cayman Islands.

R E C I T A L S

WHEREAS, Guarantor is a wholly owned subsidiary of OptimizeRx Corporation, a
Nevada corporation (“Issuer”).

WHEREAS, pursuant to a Securities Purchase Agreement dated June 4, 2010 by and
between Issuer and Vicis (as amended or modified from time to time, the “2010
Purchase Agreement”), Issuer has issued shares of the Issuer’s Series B
Convertible Preferred Stock, par value $.001 per share (the “2010 Preferred
Shares”), to Vicis.

WHEREAS, as a condition precedent to Vicis entering into the 2010 Purchase
Agreement and acquiring the 2010 Preferred Shares, Guarantor executed and
delivered to Vicis a Guaranty Agreement dated as of June 4, 2010, by and between
Guarantor and Vicis (the “2010 Guaranty”).

WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between the Issuer and Vicis (as amended or modified from time to time, the
“2011 Purchase Agreement” and together with 2010 Purchase Agreement, the
“Purchase Agreements”), Issuer has issued and may issue additional shares of the
Issuer’s Series B Convertible Preferred Stock, par value $.001 per share (the
“2011 Preferred Shares” and together with the 2010 Preferred Shares, the
“Preferred Shares”), to Vicis.

WHEREAS, it is a condition precedent to Vicis entering into the 2011 Purchase
Agreement and acquiring the 2011 Preferred Shares that Guarantor execute and
deliver to Vicis this Guaranty (which Guaranty amends and restates the 2010
Guaranty).

WHEREAS, this Guaranty is the Guaranty Agreement referred to in the Purchase
Agreements.

NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees with Vicis as follows:

ARTICLE 1
DEFINITIONS

When used in this Guaranty, capitalized terms shall have the meanings specified
in the 2011 Purchase Agreement, the preamble, the recitals and as follows:

 

 

 

1.1                Event of Default. “Event of Default” shall have the meaning
specified in the 2011 Purchase Agreement.

1.2                Guaranty. “Guaranty” shall mean this Guaranty, as the same
shall be amended from time to time in accordance with the terms hereof.

1.3                Law. “Law” shall mean any federal, state, local or other law,
rule, regulation or governmental requirement of any kind, and the rules,
regulations, interpretations and orders promulgated thereunder.

1.4                Obligations. “Obligations” shall mean (a) the redemption of,
and payment of dividends on, the Preferred Shares, and any renewal, extension or
refinancing thereof; (b) all debts, liabilities, obligations, covenants and
agreements of the Issuer and Guarantor contained in the Transaction Documents;
and (c) any and all other debts, liabilities and obligations of the Guarantor
and Issuer to Vicis.

1.5                Person. “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.

1.6                Transaction Documents. “Transaction Documents” shall mean, as
applicable, (i) the Transaction Documents (as that term is defined in the 2010
Purchase Agreement) and (ii) the Transaction Documents (as that term is defined
in the 2011 Purchase Agreement).

ARTICLE 2
THE GUARANTY

2.1                The Guaranty. Guarantor, for itself, its successors and
assigns, hereby unconditionally and absolutely guarantees to Vicis the full and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of each of the Obligations. This is a guaranty of
payment and performance and not of collection.

2.2                Waivers and Consents.

(a)                 Guarantor acknowledges that the obligations undertaken
herein involve the guaranty of obligations of a Person other than Guarantor and,
in full recognition of that fact, Guarantor consents and agrees that Vicis may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (i) supplement,
modify, amend, extend, renew, accelerate or otherwise change the time for
payment or the other terms of the Obligations or any part thereof, including
without limitation any increase or decrease of the principal amount thereof or
the rate(s) of interest thereon; (ii) supplement, modify, amend or waive, or
enter into or give any agreement, approval or consent with respect to, the
Obligations or any part thereof, or any of the Transaction Documents or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof or thereunder; (iii) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Transaction Documents or the Obligations or any part thereof; (iv)
accept partial payments on the Obligations; (v) receive and hold additional
security or guaranties for the Obligations or any part thereof; (vi) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Vicis in its sole and
absolute discretion may determine; (vii) release any Person from any personal
liability with respect to the Obligations or any part thereof; (viii) settle,
release on terms satisfactory to Vicis or by operation of applicable Law or
otherwise, liquidate or enforce any Obligations and any security or guaranty in
any manner, consent to the transfer of any security and bid and purchase at any
sale; and/or (ix) consent to the merger, change or any other restructuring or
termination of the corporate existence of Issuer or any other Person, and
correspondingly restructure the Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of Guarantor or the
continuing effectiveness hereof, or the enforceability hereof with respect to
all or any part of the Obligations.

2

 

 

(b)                 Upon the occurrence and during the continuance of any Event
of Default, Vicis may enforce this Guaranty independently of any other remedy,
guaranty or security Vicis at any time may have or hold in connection with the
Obligations, and it shall not be necessary for Vicis to marshal assets in favor
of Issuer, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Guarantor expressly waives any right to require Vicis
to marshal assets in favor of Issuer or any other Person or to proceed against
Issuer or any other guarantor of the Obligations or any collateral provided by
any Person, and agrees that Vicis may proceed against any obligor and/or the
collateral in such order as it shall determine in its sole and absolute
discretion. Vicis may file a separate action or actions against Guarantor,
whether action is brought or prosecuted with respect to any security or against
any other Person, or whether any other Person is joined in any such action or
actions. Guarantor agrees that Vicis and Issuer may deal with each other in
connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.

(c)                 The rights of Vicis hereunder shall be reinstated and
revived, and the enforceability of this Guaranty shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Vicis upon the bankruptcy, insolvency
or reorganization of any Person, all as though such amount had not been paid.
The rights of Vicis created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Issuer or any other guarantor of the
Obligations and whether or not Issuer or any other guarantor of the Obligations
shall have any personal liability with respect thereto.

(d)                 To the extent permitted by applicable law, Guarantor
expressly waives any and all defenses now or hereafter arising or asserted by
reason of: (i) any disability or other defense of Issuer or any other guarantor
for the Obligations with respect to the Obligations (other than full payment and
performance of all of the Obligations); (ii) the unenforceability or invalidity
of any security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
Issuer or any other guarantor of the Obligations (other than by reason of the
full payment and performance of all Obligations); (iv) any failure of Vicis to
marshal assets in favor of Issuer or any other Person; (v) any failure of Vicis
to give notice of sale or other disposition of collateral to Issuer or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition of collateral; (vi) any failure of Vicis to comply with
applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including, without limitation,
any failure of Vicis to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Obligation; (vii) any
act or omission of Vicis or others that directly or indirectly results in or
aids the discharge or release of Issuer or any other guarantor of the
Obligations, or of any security or guaranty therefor by operation of Law or
otherwise; (viii) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (ix) any failure of Vicis to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by Vicis, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of Vicis for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Obligations
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by Vicis that is authorized by this Section or any other provision
of any Transaction Document. Until all of the Obligations have been paid in
full, Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

3

 

 

(e)                 Condition of Issuer. Guarantor represents and warrants to
Vicis that it has established adequate means of obtaining from Issuer, on a
continuing basis, financial and other information pertaining to the business,
operations and condition (financial and otherwise) of Issuer and its assets and
properties. Guarantor hereby expressly waives and relinquishes any duty on the
part of Vicis (should any such duty exist) to disclose to Guarantor any matter,
fact or thing related to the business, operations or condition (financial or
otherwise) of Issuer or its assets or properties, whether now known or hereafter
known by Vicis during the life of this Guaranty. With respect to any of the
Obligations, Vicis need not inquire into the powers of Issuer or agents acting
or purporting to act on its behalf, and all Obligations made or created in good
faith reliance upon the professed exercise of such powers shall be guaranteed
hereby.

(f)                  Continuing Guaranty.  This is a continuing guaranty and
shall remain in full force and effect as to all of the Obligations until all
amounts owing by Issuer to Vicis on the Obligations shall have been paid in
full.

(g)                 Subrogation; Subordination.  Guarantor expressly waives any
claim for reimbursement, contribution, indemnity or subrogation which Guarantor
may have against Issuer as a guarantor of the Obligations and any other legal or
equitable claim against Issuer arising out of the payment of the Obligations by
Guarantor or from the proceeds of any collateral for this Guaranty, until all
amounts owing to Vicis under the Obligations shall have been paid in full and
all commitments to lend have been terminated or expired. In furtherance, and not
in limitation, of the foregoing waiver, until all amounts owing to Vicis under
the Obligations shall have been paid in full, Guarantor hereby agrees that no
payment by Guarantor pursuant to this Guaranty shall constitute Guarantor a
creditor of Issuer. Until all amounts owing to Vicis under the Obligations shall
have been paid in full, Guarantor shall not seek any reimbursement from Issuer
in respect of payments made by Guarantor in connection with this Guaranty, or in
respect of amounts realized by Vicis in connection with any collateral for the
Obligations, and Guarantor expressly waives any right to enforce any remedy that
Vicis now has or hereafter may have against any other Person and waives the
benefit of, or any right to participate in, any collateral now or hereafter held
by Vicis. No claim which any Guarantor may have against any other guarantor of
any of the Obligations or against Issuer, to the extent not waived pursuant to
this Section, shall be enforced nor any payment accepted until the Obligations
are paid in full and all such payments are not subject to any right of recovery.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF GUARANTOR

Guarantor hereby represents and warrants to Vicis as follows:

3.1                Authorization. Guarantor is a corporation duly and validly
organized and existing under the laws of the State of Michigan, has the
corporate power to own its owned assets and properties and to carry on its
business, and is duly licensed or qualified to do business in all jurisdictions
in which failure to do so would have a material adverse effect on its business
or financial condition. The making, execution, delivery and performance of this
Guaranty, and compliance with its terms, have been duly authorized by all
necessary corporate action of Guarantor.

4

 

3.2                Enforceability. This Guaranty is the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms.

3.3                Absence of Conflicting Obligations. The making, execution,
delivery and performance of this Guaranty, and compliance with its terms, do not
violate any existing provision of Law; the articles of incorporation or bylaws
of Guarantor; or any agreement or instrument to which Guarantor is a party or by
which it or any of its assets is bound.

3.4                Consideration for Guaranty. Guarantor acknowledges and agrees
with Vicis that but for the execution and delivery by Guarantor of the 2010
Guaranty and this Guaranty Vicis would not have acquired the 2010 Preferred
Shares and 2011 Preferred Shares, respectively. Guarantor acknowledges and
agrees that the proceeds of the sale of the 2010 Preferred Shares, has resulted
in, and the proceeds of the sale of the 2011 Preferred Shares will result in,
significant benefit to Guarantor who is the wholly-owned subsidiary of Issuer
and the intended beneficiary of such proceeds.

5

 

ARTICLE 4
COVENANTS OF THE GUARANTOR

4.1                Actions by Guarantor. Guarantor shall not take or permit any
act, or omit to take any act, that would: (a) cause Issuer to breach any of the
Obligations; (b) impair the ability of Issuer to perform any of the Obligations;
or (c) cause an Event of Default under the 2011 Purchase Agreement.

4.2                Reporting Requirements. Guarantor shall furnish, or cause to
be furnished, to Vicis such information respecting the business, assets and
financial condition of Guarantor as Vicis may reasonably request.

ARTICLE 5
MISCELLANEOUS

5.1                Expenses and Attorneys’ Fees. Guarantor shall pay all
reasonable fees and expenses incurred by Vicis, including the reasonable fees of
counsel, in connection with the protection or enforcement of its rights under
this Guaranty, including without limitation the protection and enforcement of
such rights in any bankruptcy, reorganization or insolvency proceeding involving
Issuer or Guarantor, both before and after judgment.

5.2                Revocation. This is a continuing guaranty and shall remain in
full force and effect until Vicis receives written notice of revocation signed
by Guarantor. Upon revocation by written notice, this Guaranty shall continue in
full force and effect as to all Obligations contracted for or incurred before
revocation, and as to them Vicis shall have the rights provided by this Guaranty
as if no revocation had occurred. Any renewal, extension, or increase in the
interest rate(s) of any such Obligation, whether made before or after
revocation, shall constitute an Obligation contracted for or incurred before
revocation. Obligations contracted for or incurred before revocation shall also
include credit extended after revocation pursuant to commitments made before
revocation.

5.3                Assignability; Successors. Guarantor’s rights and liabilities
under this Guaranty are not assignable or delegable, in whole or in part,
without the prior written consent of Vicis. The provisions of this Guaranty
shall be binding upon Guarantor, its successors and permitted assigns and shall
inure to the benefit of Vicis, its successors and assigns.

5.4                Survival. All agreements, representations and warranties made
herein or in any document delivered pursuant to this Guaranty shall survive the
execution and delivery of this Guaranty and the delivery of any such document.

5.5                Governing Law. This Guaranty and the documents issued
pursuant to this Guaranty shall be governed by, and construed and interpreted in
accordance with, the Laws of the State of Florida applicable to contracts made
and wholly performed within such state.

6

 

5.6                Execution; Headings. This Guaranty may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.

5.7                Notices. All notices, requests and demands to or upon Vicis
or Guarantor (to be delivered care of Issuer) shall be delivered in the manner
set forth in Section 12.6 of the 2011 Purchase Agreement.

5.8                Amendment. No amendment of this Guaranty shall be effective
unless in writing and signed by Guarantor and Vicis.

5.9                Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty in such jurisdiction or
affecting the validity or enforceability of any provision in any other
jurisdiction.

5.10            Taxes. If any transfer or documentary taxes, assessments or
charges levied by any governmental authority shall be payable by reason of the
execution, delivery or recording of this Guaranty, Guarantor shall pay all such
taxes, assessments and charges, including interest and penalties, and hereby
indemnifies Vicis against any liability therefor.

5.11            WAIVER OF RIGHT TO JURY TRIAL. GUARANTOR ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTY WOULD BE BASED UPON
DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, GUARANTOR AGREES THAT ANY LAWSUIT
ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

5.12            SUBMISSION TO JURISDICTION; SERVICE OF PROCESS. AS A MATERIAL
INDUCEMENT TO VICIS TO ENTER INTO THIS TRANSACTION:

(a)                 THE GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY
MANNER RELATING TO OR ARISING OUT OF THIS GUARANTY OR THE OTHER DOCUMENTS
EXECUTED IN CONNECTION HEREWITH MAY BE BROUGHT ONLY IN COURTS OF THE STATE OF
FLORIDA OR THE FEDERAL COURTS LOCATED IN THE STATE OF FLORIDA AND THE GUARANTOR
CONSENTS TO THE JURISDICTION OF SUCH COURTS. THE GUARANTOR WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY
HAVE NOW OR HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN
INCONVENIENT COURT; and

(b)                 the guarantor hereby consents to service of process by
notice in the manner specified in Section 12.6 of the 2011 pURCHASE aGREEMENT
and irrevocably waives, to the fullest extent permitted by law, any objection
such party may now or hereafter have to service of process in such manner. THE
GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE DELIVERED CARE OF ISSUER.

 

[signature page follows]

7

 

IN WITNESS WHEREOF the undersigned has executed this Amended and Restated
Guaranty Agreement as of the day and year first above written.



OPTIMIZERx CORPORATION By: /s/ H. David Lester Name: H. David Lester Title: CEO

 

8

 

ACCEPTANCE BY VICIS

This Amended and Restated Guaranty Agreement is accepted by Vicis Capital Master
Fund.

VICIS CAPITAL MASTER FUND

By: Vicis Capital LLC

By: /s/ Keith W. Hughes Name: Keith W. Hughes Title: CFO



 

